Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 3, 5-7, and 9 are directed to an editing device, printing system and editing method for editing a layout. Claims 1, 7 and 9 identify the uniquely distinct features of “changing a size of the input area image displayed in the displaying, using first method or second method, according to a first instruction for changing the size of the input area, the first method being changing the size of the input area by setting a portion of the medium image corresponding to the non-light-transmitting area as a maximum range, the second method being 15changing the size of the input area by setting the entire medium image as a maximum range; and switching between the first method and the second method as a first switching”. The closest prior art Ohba et al. (US 2015/0123993) teaches input information obtaining portion of a control section obtains requests input from an input device by a user, which requests include a display region moving request to enlarge/reduce or scroll an image displayed on a display device and a request to generate/erase a viewport, change the size of a viewport, or move a viewport. A viewport control portion successively determines the number, arrangement, and size of viewports accordingly. A display region determining portion determines the region of an image to 
B. Claims 2, 4, 8, and 10 are directed to an editing device, printing system and editing method for editing a layout. Claims 2, 8 and 10 identify the uniquely distinct features of “changing a size of the input area image displayed in the displaying, using first method or second method, according to a second instruction for arranging the characters in the input area, the first method being changing the size of the input area by setting a portion of the 30medium image corresponding to the non-light-transmitting area as a maximum range, the second method being changing the size of the input area by setting the entire medium image as a maximum range; and switching between the first method and the second method as a second switching”. The closest prior art Ohba et al. (US 2015/0123993) teaches input information obtaining portion of a control section obtains requests input from an input device by a user, which requests include a display region moving request to enlarge/reduce or scroll an image displayed on a display device and a request to generate/erase a viewport, change the size of a viewport, or move a viewport. A viewport control portion successively determines the number, arrangement, and size of viewports accordingly. A display region determining portion determines the region of an image to be displayed next in each viewport. A loading portion determines tile images to be newly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Nishiura et al. (US 2018/0176397) discloses that there is provided a printer comprises: a print unit that prints an image on a medium; a display unit; a display control unit that displays a printing target image on the display unit; a print instruction unit that transmits an instruction to print an image being displayed on the display unit; and a print control unit that causes the print unit to print the image being displayed on the display unit in a case where the instruction to print the image is received from the print instruction unit. The display control unit displays an imaging image to be printed such that the imaging image to be printed is overlapped with the image being displayed on the display unit, moves the imaging image along an ejection direction of the medium, and removes the imaging image from a screen in a case where the instruction to print is received from the print instruction unit (paragraph [0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675